Citation Nr: 0115876	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  99-17 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and V. W.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


REMAND

The veteran had active service from August 1969 to March 
1971, and unverified service with the Army Reserve over the 
period of 1975 to 1995.

The Board of Veterans' Appeals (Board) first notes that it is 
the veteran's primary contention that he has a seizure 
disorder that was incurred or aggravated during active duty 
for training with the Army Reserves on September 11, 1993.  
While some records that were apparently in the possession of 
the National Personnel Records Center (NPRC) were provided in 
June 1999, and the regional office (RO) has made numerous 
efforts to otherwise obtain all of the veteran's Army Reserve 
records from agencies such as the Army Personnel Records 
Center (ARPERCEN), the record does not sufficiently 
demonstrate why any additional efforts to obtain such records 
would be futile.  Unfortunately, while the Board certainly 
understands why the RO would assume that it had exhausted all 
of the possible sources for these records, the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (hereafter VCAA), specifically 
requires that whenever the Secretary makes an effort to 
obtain records from a Federal department or agency, the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile (38 U.S.C.A. § 5103A(b)(3)).

Thus, as the claims file does not reflect whether it is 
reasonably certain that any Army Reserve duty medical records 
for the period of 1975 to 1995 do not exist or that further 
efforts to obtain those records would be futile, the Board 
finds that it is constrained by this new legislation to 
remand this matter so that the NPRC and/or ARPERCEN can 
provide such information.  Moreover, as the RO's decision to 
deny the veteran's claim was predicated on a finding that the 
appellant had not submitted evidence of a well-grounded 
claim, remand would also permit the RO to review their 
decision in light of the VCAA.

The Board would like to further note that the veteran's long 
period of service with the Army Reserve apparently came to an 
end with his discharge from the 245th Maintenance Company, 
4100 Goodfellow Blvd., St. Louis, Missouri 6310-1794, on May 
4, 1995, and that Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part III, Paragraph 
4.01(c)(6) provides that if the veteran is in a specific Army 
Reserve or National Guard unit, the records are sent to that 
unit.  However, Paragraph 4.01(c)(7) provides that when the 
veteran no longer has a Reserve obligation or any other 
involvement with the Reserves or Guard, the records are 
furnished to the NPRC, and if the veteran's retires from the 
Reserves or the Guard, the records are then held at the 
ARPERCEN until the death of the veteran.  Consequently, since 
the possibility exists that relevant Reserve records may have 
been in transit between the NPRC and the ARPERCEN at the time 
they were requested by the RO, the Board finds that the RO 
should again contact both NPRC and ARPERCEN concurrently for 
the subject records.  

In addition, although the unit administrator for the 
veteran's previous Reserve unit indicated in April 1999 that 
all of the veteran's records were transferred to ARPERCEN and 
not to the 245th Maintenance Company, the Board finds that 
the RO should also make an effort to obtain these records 
directly from the 245th Maintenance Company at the above-
noted location.  

Initially, the Board notes that a review of the record 
indicates that at least some of the veteran's disabilities, 
established or claimed, have been neither clinically 
evaluated nor rated in accordance with applicable schedular 
criteria.  More specifically, while the RO has considered the 
veteran's glaucoma, seizure disorder, and left knee 
arthritis, the record also discloses diagnoses of chronic 
obstructive pulmonary disease (COPD) and emphysema.  

VA's duty to assist the veteran includes, under appropriate 
circumstances, the obligation to conduct a thorough 
contemporaneous examination which includes consideration of 
prior medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  While the Board notes that such an examination was 
scheduled for August 23, 2000, and possibly again for August 
25, 2000, and the record reflects that the veteran failed to 
report for one or more examinations, the Board observes that 
the veteran had provided a change of address on his 
Department of Veterans Affairs (VA) Form 9 received on June 
5, 2000, and it is not clear whether the notice for any 
scheduled examination was provided to the most recent address 
of record. 

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the service 
medical records for the veteran's active 
service between 1969 and 1971.
The RO should attempt to identify from 
appropriate authorities the veteran's 
periods of active duty for training and 
inactive duty training which occurred 
after March 1971.   

2.  The veteran should be asked to 
identify any sources of additional 
medical treatment for glaucoma, a 
seizure disorder, left knee arthritis, 
COPD and/or emphysema.  Any medical 
records other than those now on file 
pertaining to the above-noted disorders 
should be obtained and associated with 
the claims folder.

3.  In accordance with adjudicatory 
procedures, the RO should contact the 
245th Maintenance Company located at 
4100 Goodfellow Blvd., St. Louis, 
Missouri 6310-1794, and specifically 
request all of the veteran's medical 
records.  The RO should also again make 
an effort to obtain the veteran's Army 
Reserve medical records directly from 
NPRC and ARPENCEN.  The RO should 
therefore advise the 245th Maintenance 
Company, NPRC, and ARPENCEN that efforts 
to obtain any Army Reserve duty medical 
records shall continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist 
or that further efforts to obtain those 
records would be futile.  

4.  The RO should also take appropriate 
action to arrange for a VA general 
medical examination for pension purposes 
to determine the extent and severity of 
the veteran's disabilities.  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  Any further special 
examinations indicated as a result of 
the development of the veteran's case, 
including complaints made by the veteran 
or as a result of the general medical 
examination, should be accomplished.  
The examination reports should include a 
detailed description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment; all 
indicated studies should be done.  The 
examiner should identify the level of 
functional impairment associated with 
the disabilities shown.  In addition, 
the examining specialist should opine 
what the cause of the veteran's seizures 
is. 

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Where a claimant 
fails to report for an examination 
requested in a claim for pension 
benefits without good cause, the claim 
shall be denied.  38 C.F.R. § 3.655(b) 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).




5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
carefully review the examination report 
to ensure that it is responsive to and 
in complete compliance with the 
directives of this remand and if it is 
not, the RO should implement corrective 
procedures.  The RO should then 
determine whether there is any 
additional notice and/or development 
action required in this matter under the 
VCAA, and if so, accomplish that 
additional notice and/or development 
action.

6.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




